Judgment, Supreme Court, New York County (Francis N. Pécora, J.), entered on or about May 31, 1991, dismissing a proceeding pursuant to CPLR article 78 challenging that portion of the Fifteenth and Sixteenth Amendments to Insurance Department Regulation 83 (11 NYCRR part 68) relating to the establishment of a no-fault fee schedule for the performance of thermographic examinations, unanimously affirmed, without costs.
Respondent’s actions in promulgating the challenged regulations were within his jurisdiction and have a rational basis (see, Matter of Gramercy N. Assocs. v Biderman, 169 AD2d 345, 348-349, lv denied 78 NY2d 863).
The regulations were promulgated only after respondent obtained extensive input from the medical and chiropractic communities and compared the process of thermography with several other imaging techniques, and considered the existing fee schedule for the imaging process found most comparable.
Nor were petitioners denied due process, which requires only notice and a reasonable opportunity to be heard (see, Chrisley v Morin, 126 AD2d 977, 978, mot to dismiss appeal granted 69 NY2d 1037). Petitioners had notice by publication, and admittedly did not avail themselves of a 45-day comment period.
Petitioners’ remaining arguments are without merit. Concur —Murphy, P. J., Sullivan, Rosenberger, Kassal and Rubin, JJ.